Exhibit 10.1

Confidential

December 13, 2006

David Whalen

1906 Wasach Dr

Longmont, CO 90501

Dear David:

We are pleased to offer you employment with Carrier Access Corporation (“Carrier
Access”).

The terms of your position with are set forth below.

 

1. Position

Your position will be Executive Vice President—Worldwide Customer Sales and
Service, located at Company headquarters in Boulder, Colorado, with appropriate
travel to all Carrier Access development centers, partners, and customers as
required. You will report directly to the Executive Vice President & Chief
Operating Officer of Carrier Access.

During the term of your employment in this position, you will not render
commercial or professional services of any nature to any other person or
organization, whether or not for compensation, without the prior written consent
of the Chairman and Chief Executive Officer.

 

2. Start Date

It is anticipated that your start date with Carrier Access will be January 2,
2007.

 

3. Proof of Right to Work

Pursuant to federal immigration law, you will be required to provide Carrier
Access documentary evidence of your identity and eligibility for employment in
the United States of America. Such documentation must be provided to us within
three (3) business days of your Start Date or our employment relationship with
you may be terminated.

 

4. Compensation

 

  a) Base Salary

You will be paid a bi-weekly salary of $10,576.92 pursuant to Carrier Access’s
regular payroll schedule. This bi-weekly salary times twenty-six (26) pay
periods is equivalent to $275,000.00 annually.

 

  b) Incentive

Commencing with the Fiscal Year 2007, in addition to Base Salary, you will
become eligible for participation in the Company’s commission or bonus program,
with a target rate of 110% of your annual base salary. Your actual annual
incentive payment may be below, at, or above target and will be based upon a
combination of satisfactory completion of your objectives and the Company’s
achievement level against financial and performance objectives set by the Board
of Directors. The Board shall consider the recommendation of the Compensation
Committee in determining such incentive amounts.

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com



--------------------------------------------------------------------------------

Confidential

 

  c) Stock Options

With the commencement of your employment, I will recommend to the Compensation
Committee of the Carrier Access Board of Directors that you be granted a
non-qualified stock option to purchase 225,000 shares of Carrier Access Common
Stock (the “Option”). If approved, the Option will be granted with an exercise
price equal to the fair market price per share of Carrier Access Common Stock
based on your Start Date. After the approval by the Compensation Committee of
the Board of Directors, you will receive the 1998 Stock Option Plan and Stock
Option Agreement (“Agreement”). Vesting is described in the Agreement and will
commence as of your Start Date. Please consult with the Chief Financial Officer
for additional information.

 

5. Benefits

You will receive standard Carrier Access benefits. Health benefits become
effective on the first day of the month following your Start Date. If your start
date is the first business day of the month, you become eligible for health
benefits on that day.

 

6. Paid Time Off

Carrier Access will provide you with PTO days (paid time off) and holidays.
Currently there are eight (8) observed holidays. During your first year of
employment, you will accrue twenty (20) PTO days accrued on a per pay period
basis (159.9 hrs / 26 pay periods = 6.15 hrs accrued each pay period). Our
maximum accrual total is 240 hours, which means that if that maximum is reached,
no additional hours will accrue until the total goes below 240.

 

7. Confidential Information and Employer Protection Agreement/Insider Trading
Policy

Your acceptance of this offer and commencement of employment is contingent upon
the execution and delivery of the Employer Protection Agreement, which is
enclosed. This document must be read, executed, and delivered to Carrier Access
prior to your Start Date. In addition, please note that as a condition of
employment, you will be required to adhere to Carrier Access’ Insider Trading
Policy.

 

8. Confidentiality of Offer Terms

You agree to follow Carrier Access’ strict policy that employees must not
disclose, either directly or indirectly, any information, including any of the
terms of this offer letter, regarding salary, bonuses, or stock option
allocations to any person, including other Carrier Access employees, provided,
however, that you may discuss such terms with members of your immediate family
and any legal, tax or accounting specialists who provide individual legal, tax
or accounting advice.

 

9. Non-Solicitation

In consideration of your employment with Carrier Access, you agree that
beginning with the date of this letter and continuing until one year after the
date of termination, you, either for yourself or for any other person or entity,
will not directly or indirectly, solicit, induce, or attempt to induce any
employee of Carrier Access to terminate his or her employment with Carrier
Access. It will be deemed a violation of this provision if you request any
recruitment firm to initiate contact with any employee of Carrier Access.

 

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com

 

2



--------------------------------------------------------------------------------

Confidential

 

10. TERMINATION.

 

  a. FOR CAUSE: Company may, at any time, terminate your employment for “Cause”.
For purposes of this provision, termination for “Cause” shall include, but not
be limited to, termination for the following reasons:

 

  (i) indictment for, pleading nolo contendere to, or conviction of a felony
involving dishonesty, theft, fraud, violent conduct, breach of trust, or
unethical business conduct;

 

  (ii) theft or intentional misappropriation of funds, trade secrets or other
proprietary property of the Company;

 

  (iii) conduct which constitutes illegal, fraudulent, dishonest or unethical
dealings with the Company, officers, directors, clients, customers and/or
vendors;

 

  (iv) failure to comply with applicable laws or regulations of any government
agency regulating the business of the Employer;

 

  (v) any action or inaction which has a material adverse effect on the Company
and which is not or cannot be cured within thirty (30) days after notice from
the Board of Directors of the Company thereof;

 

  (vi) unsatisfactory performance which is unrelated to significant market
conditions that impede reasonable performance expectation, acts of God, war or
terrorism and/or decisions by the Chairman of the Board, the Chief Executive
Officer or the President of the Company to substantially change the scope,
direction or business operations of the Company, after prior notice and a ninety
(90) day opportunity to cure the unsatisfactory performance in accordance with
the Company’s policies;

 

  (vii) willful misconduct, such as sexual harassment or other discriminatory
behavior; or

 

  (viii) discovery that you have falsified you employment history or background
prior to employment.

“Cause” indicates the Company’s good faith belief that cause exists.

 

  b. WITHOUT CAUSE. Your employment with Carrier Access is at will and either
you or the Company may terminate the relationship at any time for any reason.

 

  (i) BY THE COMPANY. Company may terminate your employment without Cause at any
time for any reason or for no reason. In such event, at the election of the
Company, you shall continue to render your services up to the date of
termination.

 

  (ii) BY YOU. You may voluntarily terminate your employment or resign upon
thirty (30) days written notice to Company for any reason. In such event, at the
election of the Company, you shall continue to render your services up to the
date of termination.

 

11. OBLIGATIONS OF COMPANY UPON TERMINATION.

 

  a.

SALARY UPON TERMINATION BY COMPANY WITHOUT CAUSE. In the event that your
employment is terminated

 

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com

 

3



--------------------------------------------------------------------------------

Confidential

 

 

by the Company without Cause, provided that you sign a release of legal actions
substantially in the form set forth at Exhibit A, at the time of termination,
and confirmation of your agreement to be bound by the non-compete terms set
forth at Exhibit B, you will receive six (6) month’s base salary in lieu of any
severance based upon your base salary or target incentive payment or other
amounts which may otherwise be due to you by the Company. It is acknowledged and
agreed that reasonable changes to Exhibit B may be made by the Company at any
time to revise the list of competitors and to otherwise update the non-compete
terms.

The foregoing amount shall be the entire amount due for termination by the
Company without Cause, and such amount may be paid in lump sum or, at the
Company’s election, over the six (6) month period following the termination date
in equal installments in accordance with the Company’s regular payroll periods.

Termination by the Company for Cause, or termination by reason of your voluntary
termination or resignation, death or disability shall be treated as a
termination For Cause for purposes herein and the foregoing amount shall not be
payable.

 

  b. OPTIONS UPON TERMINATION AND CHANGE OF CONTROL. If there is a Change in
Control (as defined below), and your employment is terminated within two
(2) months before or six (6) months following the effective date of the Change
of Control for any reason other than (i) by the Company for Cause (as defined
above) or (ii) your voluntary resignation or termination, AND provided that you
sign a release in the form set forth at Exhibit A and confirm your agreement to
be bound by the non-compete terms set forth at Exhibit B, any remaining unvested
options that have been granted to you shall become fully vested on the effective
date of your termination hereunder and become exercisable for all or any portion
of those shares as fully-vested shares of Common Stock. Each such option
accelerated in connection with a Change of Control shall remain exercisable
until the expiration or sooner termination of the respective option term. This
accelerated vesting shall be in lieu of any cash severance based upon your base
salary or target incentive cash payment or other amounts which may otherwise be
due to you hereunder, and shall be the entire amount due for termination by the
Company if there is a Change in Control (as defined below) and your employment
is terminated by the Company without Cause within two (2) months before or six
(6) months following the effective date of the Change of Control (as defined
below).

Termination by reason of your voluntary termination or resignation, death or
disability shall be treated as a termination For Cause for purposes of this
Section 11 and the foregoing acceleration shall not be made.

CHANGE OF CONTROL. For purposes hereunder, “Change of Control” shall mean a
change in ownership or control of the Company effected through any of the
following transactions:

 

  (i) a merger, consolidation or reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction.

 

  (ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Company’s assets, or

 

  (iii)

the acquisition, directly or indirectly by any person or related group of
persons (other than the Company

 

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com

 

4



--------------------------------------------------------------------------------

Confidential

 

 

or a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company), of beneficial ownership (within the meaning
of Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
pursuant to a tender or exchange offer made directly to the Company’s
stockholders which the Board recommends such stockholders accept.

 

  c. GROSS UP PAYMENT. Anything herein to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of you would be subject to excise tax imposed by Section 4999
of the Internal Revenue Code, or any interest or penalties are incurred by you
with respect such excise tax, then you shall be entitled to receive an
additional payment (“Gross Up Payment”) equal to the amount of the excise tax
and penalties related thereto together with any additional excise tax, income
taxes and penalties as a consequence of the Gross Up Payment.

 

  d. SOLE REMEDY AND TERMINATION OF PAYMENTS. This Section sets forth the entire
amounts payable to you upon termination of your employment with the Company. In
no event will any severance, option vesting acceleration, or other amount be
payable to you due to termination by the Company for Cause or for termination by
reason of your voluntary termination or resignation, or your death or
disability. The foregoing shall be construed and enforced in compliance with
federal and state law regarding disability, including the Family Medical Leave
Act (FMLA). In addition to any and all other remedies that the Company have
available to it under law and at equity, including any remedies set forth in the
Employer Protection Agreement and the 1998 Stock Option Plan, if, following the
termination of your employment with Company, you are found by a court of
competent jurisdiction to have materially breached the provisions contained in
Sections 7 or 9 above, including but not limited to the terms of Exhibit B,
Company’s obligation to make any further payments or provide any further
benefits to you shall be deemed to have terminated as of the date of such
material breach and you shall be obligated to return any and all payments
received since such date.

Management reserves the right to change employee status. The statements
contained in this letter are not intended to constitute a contract of
employment, either express or implied.

In the event any of the foregoing or any portion thereof shall for any reason be
held to be invalid, illegal or unenforceable, the remaining provisions shall be
unimpaired, and shall continue in full force and effect.

If you have any questions, please feel free to call Karen Grimstvedt our
Employment Manager. We trust that you will find employment at Carrier Access to
be exciting, interesting and challenging. You will be a welcome addition to our
team.

 

Sincerely, /s/ ALLEN SNYDER Allen Snyder COO Carrier Access

To indicate your acceptance of employment with Carrier Access, please sign and
date this letter in the space provided below and return it along with a signed
and dated copy of our Employer Protection Agreement by December 22, 2006. This
offer letter and the Employer Protection Agreement set forth the terms of your
employment and supercede any prior representations or agreements whether written
or oral.

 

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com

 

5



--------------------------------------------------------------------------------

Confidential

 

I, David Whalen , acknowledge that I have received this offer of employment and
the Employer Protection Agreement and anticipate my start date to be not later
than Monday, January 2, 2007.

Accepted:

 

/s/ DAVID WHALEN

  12-16-06 David Whalen   Date

 

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com

 

6



--------------------------------------------------------------------------------

Confidential

 

EXHIBIT A

Form of Release

This general release of claims (“Release”) is being executed pursuant to the
terms set forth above relating to Employment terms between me and the Company
(the “Agreement”), which Agreement I have willingly executed. Certain
capitalized terms used in this Release are defined in the Agreement.

I hereby confirm my obligations under the form of the Company’s Employer
Protection Agreement including the Non-Compete Terms as set forth in Exhibit B
of the Agreement, which I have previously signed.

I, on behalf of myself and my heirs, estate, executors, administrators,
successors and assigns, do hereby release, acquit and forever discharge the
Company, its parents and subsidiaries, and their officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than my rights under the Agreement
and any claim for indemnification I may have as a result of any third party
action against me based on my employment with the Company), arising out of or in
any way related to agreements, events, acts or conduct at any time prior to and
including the date I execute this Release, including, but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act of 1967 (“ADEA”), the federal Employee
Retirement Income Security Act of 1974, the federal Rehabilitation Act of 1973,
the federal Americans with Disabilities Act of 1990, the federal Fair Labor
Standards Act, the federal Family Medical Leave Act, and any amendments to the
foregoing laws; tort law; contract law; wrongful discharge; discrimination;
fraud; defamation; emotional distress; and breach of the implied covenant of
good faith and fair dealing; provided, however, that nothing in this paragraph
shall be construed in any way to release the Company from its obligation to
indemnify me pursuant to the Company’s indemnification obligation pursuant to
agreement, its bylaws or applicable law.

I agree that the claims released pursuant to this Release include all claims
against individual employees, officers or directors of Carrier Access, whether
or not such employees, officers or directors were acting within the scope of
their employment.

At Carrier Access’s request, I agree to cooperate fully in connection with any
legal matter, proceeding or action relating to Carrier Access.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (b) I have the right to
consult with an attorney prior to executing this Release; (c) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (d) I have seven (7) days following my execution of this
Release to revoke the Release; and (e) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release.

 

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com

 

7



--------------------------------------------------------------------------------

Confidential

 

EXHIBIT B

Non-Compete Terms

 

1. UPON TERMINATION BY THE COMPANY WITHOUT CAUSE. If your employment is
terminated by the Company without Cause (as set forth in Sections 10 and 11 of
your employment offer letter), the Company has agreed to continue to pay six
(6) month’s base salary in lieu of any severance based upon your base salary or
target incentive cash bonus payable or other amounts which may otherwise be due
to you by the Company.

 

2. UPON TERMINATION AND CHANGE OF CONTROL. If there is a Change in Control (as
defined in Section 11(b) of your employment offer letter), and your employment
is terminated by the Company without Cause within two (2) months before or six
(6) months following the effective date of the Change of Control, the Company
has agreed that your unvested options shall become fully vested on the effective
date of Your termination, all as more fully provided in §11 of your employment
offer letter.

 

3. NON-COMPETITION AND NON-SOLICITATION. In your role as Executive Vice
President—Worldwide Customer Sales and Service at the Company, you acknowledge
that you will have acquired knowledge of sensitive and confidential information
relating to product development road maps, marketing plans, competitive plans
and pricing strategies and trade secrets (the “Confidential Information”). Were
you to directly or indirectly be engaged in any business in direct competition
with the Company or its subsidiaries, you acknowledge that Confidential
Information could readily be used by you and provide the competing business with
a significant competitive advantage against the Company. Therefore, as a
necessary condition to your entitlement to such payments under §11 of the offer
letter, you agree that during your employment with the Company and for a period
ending twelve (12) months from the termination of your employment with the
Company (“Covenant Period”), you will not to compete with the Company as more
fully described below. Should you violate the terms of your offer letter,
including full compliance with the terms of §7, §9 and those terms specifically
set forth below, the Company shall not be required to make any future payments
to you and it shall be entitled to recover prior payments made to you during
your employment and pursuant to §11 of the offer letter.

 

  A. NON-COMPETE. During the Covenant Period, you shall not within the Covenant
Area (as defined below) in any manner, directly or indirectly, including through
another person, firm, corporation, partnership, joint venture, trust, sole
proprietorship, unincorporated business association, limited liability company,
or other entity (collectively, “Other Persons”):

 

  i. Operate, engage, or participate (including as an owner, operator, investor,
employee, agent, officer, stockholder, director, partner, member, principal,
proprietor, manager, trustee, contractor, creditor, consultant, or in any other
capacity whatsoever, hereinafter “in any capacity”) in the business of
communications equipment design, development, and production and business
activities conducted in furtherance thereof by the Company (or any of its
affiliates) prior to termination of your employment with the Company (the
“Business”), or perform in any capacity services for Other Persons which are
competitive with the Business; or

 

  ii. Directly or indirectly through one or more affiliated persons or entities
own beneficially or otherwise in whole or part any interest in any business
which, in any capacity, engages or participates in a competitive business with
the Business.

For purposes herein, it is specifically agreed that the following entities shall
be considered as being competitive with the Business, without limitation: small
independent system integrators that engage or participate in a competitive
business with the Business; private and public companies that engage or
participate in a competitive business, including but not limited to, Adtran,
Inc., Audiocodes, Cisco Systems, Inc., Eastern Research, Inc., Lucent
Technologies, Inc., Natural Microsystems, RAD, Sycamore Networks, Telco Systems,
Inc., Tellabs, Inc., Zhone Technologies, Inc. (or any of their subsidiaries or
affiliates controlled by or under common control with the respective entity or
any business, division, or product group thereof); and such other companies or
entities as identified in the Company’s SEC 10Q and 10K filings during your
employment and within twelve (12) months thereafter. A company or entity shall
be considered to be competitive to the Company if any of its business,

 

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com

 

8



--------------------------------------------------------------------------------

Confidential

 

divisions, or product groups is engaged in or has taken concrete steps toward
engaging in the business of providing development, sales, manufacturing
services, software or installation and services for data networking, transport
and backhaul products for communications service providers for use in wireline
or wireless networks, either as being carried on or developed by the Company or
its affiliates as of the date of your termination and for twelve (12) months
thereafter.

You shall be deemed in violation of this Exhibit B and the terms of the offer
letter if you: (i) engage in a business competitive with the Business, or any
part thereof, in the Covenant Area, in any capacity, whether or not for
compensation, and whether for your own account or for that of one or more Other
Persons; or (ii) hold legal or beneficial interest, in any capacity, in any
Other Persons engaged in a business competitive with the Business in the
Covenant Area; or (iii) in any capacity, carry on or engage in any activities or
negotiations with respect to the organization, formation, acquisition, or the
disposition of a business competitive with the Business in the Covenant Area; or
(iv) give advice related to the Business, in any capacity, to any Other Persons
engaging in a business competitive with the Business in the Covenant Area; or
(v) lend or allow your name or reputation to be used in a business competitive
with the Business in the Covenant Area; or (vi) solicit, divert, or attempt to
divert from the Company (or any affiliates) any business constituting, or any
customer of, or any supplier of, any part of the Business conducted by the
Company (or any affiliates) in the Covenant Area; or (vii) allow your skill,
knowledge, or experience related to the Business to be used in a business
competitive with the Business in the Covenant Area. Notwithstanding the
foregoing, you may own, directly or indirectly, securities of any entity traded
on any national securities exchange or automated quotation system if you are not
a controlling person of, or a member of a group which controls such entity, and
you do not, directly or indirectly, “beneficially own” (as defined in Rule 13d-3
of the Securities Exchange Act of 1934, as amended, without regard to the sixty
(60) day period referred to in Rule 13d-3(d)(1)(i)), one percent (1.0%) or more
of any class of securities of such entity.

Covenant Area. For the purposes herein, the term “Covenant Area” shall be and
mean all cities, counties, states, and countries in North America, South
America, Asia, Middle East and Europe, in which the business of the Company or
its affiliates is then being conducted, its services are being provided or its
products are being sold.

 

  B. NON-SOLICITATION. In addition to the foregoing, you shall not during the
Covenant Period, as defined above, induce or attempt to induce any person
(i) engaged or employed currently or within the prior twelve (12) months
(whether part-time or full-time) by any of the Company (or any of its
Affiliates), in any capacity, to leave the employ of or engagement with any of
the Company (or any of its Affiliates), or to cease providing the services to or
on behalf of any of the Company (or any of its Affiliates), then provided by
such person, or in any other manner seek to engage or employ any such person
(whether or not for compensation) in any capacity, or (ii) that is then or has
been within the twelve (12) months prior to your cessation of employment with
the Company a customer or supplier with respect to the Business to do business
with any other persons or entities so as to interfere, in any way, directly or
indirectly, with the business relationship between any of the Company (or any of
its Affiliates)and any of their customers or suppliers.

You acknowledge that the Company may be irreparably harmed if you default in
your obligations under this Exhibit B and that it would be extremely
impracticable to measure the resulting damages. Accordingly, the Company, in
addition to any other available rights or remedies, may sue in equity for
specific performance to enforce its rights under this Exhibit B, and you
expressly waive the defense that a remedy in damages will be adequate for such a
default.

The parties intend that the covenants and agreements contained in this Exhibit B
and the offer letter shall be deemed to be a series of separate covenants and
agreements. If, in any judicial proceeding, a court shall refuse to enforce all
of the separate covenants deemed included in this Exhibit B and the offer
letter, then such unenforceable covenants shall be deemed eliminated from the
provisions herein for the purpose of such proceeding to the extent necessary to
permit the remaining separate covenants to be enforced in such proceeding. If
any one or more of the covenants contained in this Agreement is for any reason
held to be excessively broad as to duration, geographical scope, activity or
subject, the parties request that the applicable court construe it by limiting
and reducing it, so as to be enforceable to the extent compatible with the
applicable law as then in effect.

 

5395 Pearl Parkway • Boulder, CO 80301 • 303.442.5455 • Fax 303.443.5908 •
http://www.carrieraccess.com

 

9